DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 112, 102, and 103 (or as subject to pre-AIA  35 U.S.C. 112, 102, and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art, relied upon, and the rationale supporting the rejection, would be the same under either status. 

Information Disclosure Statement
The Information Disclosure Statements (IDS) submitted 6 January 2021, 26 February 2021, and 08 February 2022 have been considered by the Examiner.

Drawings
	The original drawings received on 9 July 2020 are accepted by the Examiner.

Claim Rejections - 35 USC § 112(a) or first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claims 1 and 10 recite the limitation “wherein the batch materials are selected at least in part so that the glass making up the sheets has the following properties: (a) a T35kP less than 1260 °C; (b) a T35kP-Tliq greater than 65 °C; and (c) an annealing point greater than 750 °C. 
	A) The breadth of the claims:
	The claims encompass all methods of making a glass having the recited compositions  having (a) a T35kP less than 1260 °C; (b) a T35kP-Tliq greater than 65 °C; and (c) an annealing point greater than 750 °C. 
	B) The nature of the invention:
	The invention relates to a glass having a specific glass composition resulting in the (a) a T35kP less than 1260 °C; (b) a T35kP-Tliq greater than 65 °C; and (c) an annealing point greater than 750 °C for the use in flat display applications.
	C) The state of the prior art:
	While knowledge of how to make a glass utilizing different batch materials is extensive, there is little to no precedent for determining the how to select a batch material for a glass composition based solely on the properties (a) a T35kP less than 1260 °C; (b) a T35kP-Tliq greater than 65 °C; and (c) an annealing point greater than 750 °C. 
	D) The level of ordinary skill:
	The level of ordinary skill in the art is high.
	E) The level of predictability in the art:
	The effect of adding or removing a given component from a composition on the properties of the glass can in many cases can be predicted.  However, without guidance of specific changes in the batch materials and how altering one batch material alters other batch materials and the resultant glass and its properties is not predictable.
	F) The amount of direction provided by the inventor:
	The inventor discloses compositional ranges that are preferred for producing a glass with the properties required by the instant claims (see specification paragraphs [0040]-[0064], [0070]-[0080] and Tables 1 and 2).  Exemplary glass compositions exhibiting the properties required by the instant claims are disclosed. All of the exemplary compositions have compositions falling within, or very close to, the disclosed preferred composition. There are no examples showing how the batch materials were selected or the actual batch materials for the glasses of the Examples.  No guidance is provided for producing glass  having the recited glass composition where the batch materials are selected or adjusted in order to achieve the  resultant glass having a) a T35kP less than 1260 °C; (b) a T35kP-Tliq greater than 65 °C; and (c) an annealing point greater than 750 °C. 
	H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure:
	The preferred method described in the disclosure would allow the production of a glass material exhibiting the required properties selected from within its bounds without the need for undue experimentation. However, blind experimentation would have to be employed by one of ordinary skill in the art to produce a glass by selecting and adjusting the batch materials to achieve the  required properties.
No guidance is provided in the instant specification that would allow one of ordinary skill in the art to select different batch materials to make the glass having the recited composition and properties; testing and making glasses based on the multitude of glass batch materials would require undue experimentation due to the lack of guidance provided in the instant specification.
	The method of making a glass having the glass composition and exemplary embodiments disclosed in the instant specification cover only a narrow fraction of the broad protection sought in the instant claims.  In combination with the established unpredictability of the art, the lack of guidance would require one of ordinary skill in the art to conduct excessive blind experimentation to determine which glass batch material combinations exhibit the required properties.  The teaching set forth in the specification provides no more than an invitation for those of skill in the art to experiment searching for the required properties in compositions outside the range indicated as enabled.  See, Enzo Biochem, Inc. v. Calgene, Inc., 52 USPQ2d 1129.
	The scope of enablement provided to one of ordinary skill in the art by the disclosure must be commensurate in scope with the protection sought by the claims. See, AK Steel Corp. v. Solla, 68 USPQ2d 1280. The instant claims attempt to cover all glass compositions that exhibit a set of desired properties rather than the means by which those properties may be obtained, which constitutes the subject matter discovered by applicant.  The subject matter identified as enabled by the examiner includes the entire scope of the subject matter taught by applicant as sufficient to obtain the critical properties of his invention.

	Claims 2-9 and 11-20 are rejected under 35 U.S.C. 112, first paragraph, since they depend either directly or indirectly to claim 1 without correcting the issue of the enablement.

	Claim Rejections - 35 USC § 112(b) or second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 10 recited the limitation “wherein the batch materials are selected at least in part so that the glass making up the sheet has the following properties.” It is unclear what batch materials the claim is referring to and how the process of selecting the materials is achieved. This renders the claim indefinite. 

Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ellison, U.S. Patent Application Publication, US 2014/0264356 A1.
Ellison discloses an alkali metal free glass having the following composition in terms of mole percentages: SiO2 60-70.3, Al2O3 11-14, B2O3 2-7.5, MgO 2-7.5, CaO 3-11, SrO 0-5.5, BaO 0-2, ZnO 0-2, where SiO2+Al2O3 is less than or equal to 81.3 and the alkaline earth oxide content divided by the Al2O3 content is 1-1.3.   See Abstract and the entire specification, specifically, paragraphs [0013]-[0023] and [0091]. Ellison discloses that the glass is used for display devices such as AMLCDs. See paragraph [0003]. Ellison discloses that the glass has a strain temperature of at least 685°C, an annealing temperature of at least 740°C, and a temperature at a viscosity of 200poise (T200) of at most 1630°C. See paragraphs [0045], [0049], and [0092]. Ellison discloses that the glass has a thermal expansion coefficient in the ranges of 22-300°C of 30x10-7-38x10-7/°C. See paragraph [0065]. Ellison discloses that the glass has a density of at most 2.56 g/cm3 and a Young’s modulus of 68-84 GPa. See paragraphs [0060] and [0073]. Ellison disclose that the glass sheet can be made by various manufacturing methods including the float glass process, downdraw, fusion, and slot draw. See paragraphs [0084] and [0092].  Ellison et al. disclose a method of determining the annealing temperature based on the compositional components of the glass. See paragraphs [0045]-[0048]. Ellison et al. disclose a method of determining the strain point based on the compositional components of the glass. See paragraphs [0049]-[0052]. Ellison et al. disclose a method of determining the 104 poise temperature and T10k-Tliq value based on the compositional components of the glass. See paragraphs [0084]-[0090]. The method of making a glass having the recited compositional ranges of Ellison is sufficiently specific to anticipate the glass as recited in claims 1-20. See MPEP 2131.03. Furthermore, the resultant glass made by the method of Ellison et al anticipate the instant claims. Ellison discloses Examples 1-12, 15-27, 29-31, 33, 34, 36-64, which anticipate the one or more of the compositional and property ranges claims 1-20. See Table 1.
Since the composition of the reference is the same as those claimed herein it follows that the glasses of Ellison would inherently possess the T35kP and T35kP-Tliq properties recited in claims 1-3 and 10-12. See MPEP 2112.
It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971). 
Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).

Conclusion
The additional references cited on the 892 have been cited as art of interest since they are considered to be cumulative to or less than the art relied upon in the rejections above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth A. Bolden whose telephone number is (571)272-1363. The examiner can normally be reached 10:00 am to 6:30 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Elizabeth A. Bolden/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        

EAB
30 September 2022